ATTORNEY GRIEVANCE COMMISSION                                IN THE
OF MARYLAND                                                  COURT OF APPEALS
                                                             OF MARYLAND


               Petitioner,
                                                             Misc. Docket AG No. 1°9
v.                                                           September Term, 2016

JARRETT L. LEV1TSKY


               Respondent.

                                             ORDER

        This matter came before the Court on the Joint Petition for Indefinite Suspension filed by

the Attorney Grievance Commission of Maryland and the Respondent, Jarrett L. Levitsky,

pursuant to Maryland Rule 19-736, in which the Respondent admits that he violated Rule 1.15(b)

of the Maryland Lawyers' Rules of Professional Conduct and Maryland Rule 16-607, as then

enacted. The Court, having considered the Petition, it is this 15th day of           May

2017,

        ORDERED, that Respondent, Jarrett L. Levitsky, be and he hereby is indefinitely

suspended from the practice of law in the State of Maryland, effective immediately; and it is further

        ORDERED, that, the Clerk of the Court shall remove the name Jarrett L. Levitsky from

the register of attorneys in this Court, notify the Respondent in accordance with Maryland Rule

19-742 (a)(1), and comply with Maryland Rule 19-761.




                                                        /s/ Clayton Greene Jr.
                                                      Senior Judge